DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 41-84 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by the applicant when read in light of the specification. 
Regarding independent claims 41 and 63, the closest prior art, Boshy et al. US Patent No. 10,521,824 discloses that user data comprising information relating to web-based content consumption of multiple users is collected. Multiple user cluster types associated with one or more interest categories are established. A feature vector is generated for each user for each of the multiple user cluster types. Based on the generated feature vectors, the user are grouped into multiple clusters. A grade is generated for each of a plurality of candidate recommendations for each of the clusters. Based on the generated grades, one or more personalized content recommendations for each of the clusters are identified.
However, the prior art fails to disclose the limitations such as “…information individually characterizing each of the plurality of users comprising: at least five attributes of the respective user, each of the attributes being indicative of intensity of the respective attribute along a respective continuum, and identifiers of content or characters in content with which respective users have engaged; forming, with the computer system, vectors for each of the users based on the at least five attributes of each of the respective users, each vector having a plurality of dimensions, the vectors being defined in a vector space; clustering, with the computer system, the users based on the vectors by: determining distances between respective pairs of vectors, determining at least some of the distances are smaller than a first threshold distance for more than a threshold number of vectors and, in response, selecting a first subset of the vectors, determining at least some of the distances from vectors in the first subset are smaller than a second threshold distance and, in response, selecting a second subset of the vectors, and segmenting vectors in the first subset and vectors in the second subset into clusters in which vectors in respective clusters are determined to be reachable with respect to one another…” 
Therefore, these limitations, in combination with the remaining limitations, are allowable over the prior art. 
Dependent claims are allowed based on dependency merits. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/S.A.R./Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424